Order filed April 30, 2013




                                     In The

                     Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01031-CV
                                 ____________

                          ARSENIO CANTU, Appellant

                                       V.

                          VERONICA PENA, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1017967

                                  ORDER

      Appellant’s brief was due April 22, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before May
30, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                     PER CURIAM